337 S.W.2d 222 (1960)
DELHI-TAYLOR OIL CORPORATION et al., Appellants,
v.
A. W. GREGG et al., Appellees.
No. 10774.
Court of Civil Appeals of Texas, Austin.
June 15, 1960.
Rehearing Denied July 13, 1960.
Charles E. Thompson, McAllen, Turner, White, Atwood, McLane & Francis, C. Sidney McLain, Dallas, Clark, Mathews, Thomas, Harris & Denius, Austin, A. W. Walker, Jr., Dallas, F. E. Butler, McAllen, for appellants.
William H. Darden, Corpus Christi, Tom G. Oliver, Jr., Ernest Morgan, San Marcos, Ewers, Toothaker, Ewers, Elick, Jones & Abbott, William E. York, McAllen, Hart & Hart, Austin, for appellees.
GRAY, Justice.
This cause is a companion case to our Cause No. 10,773, Delhi-Taylor Oil Corporation v. A. W. Gregg, Tex.Civ.App., 337 S.W.2d 216 this day decided.
Appellants, Delhi-Taylor Oil Corporation and Mayfair Minerals, Inc., sued appellee, A. W. Gregg, as the owner of oil and gas leases on two tracts of land located in the City of Pharr, Hidalgo County. The first tract is .207 acres of land known as the Wilkinson tract and the second tract is .4 acres of land known as the Butler tract. Appellants own oil and gas leases on lands completely surrounding the Wilkinson and Butler tracts.
Appellee is drilling, or now has drilled, wells on each of his tracts of land which wells are to be completed in the Hansen sand. The well on the Wilkinson tract is located approximately 10 feet from appellants' lease to the north and the well on the Butler tract is located approximately 50 feet from appellants' lease to the east.
The Hansen sand underlies appellants' leases and they alleged that unless restrained appellee will complete his wells by sand fracturing the Hansen sand to their injury and damage. They prayed for injunctive relief.
Appellee answered and urged a plea in abatement which is of the same substance as his plea in Cause No. 10,773 supra. This plea was sustained by the trial court and appellants' cause was dismissed because the trial court was of the opinion that he was without jurisdiction to hear and determine the cause. The judgment rendered is the same as the judgment rendered in Cause No. 10,773 supra.
Appellee has filed a motion to dismiss this appeal for the same reasons assigned in his motion to dismiss the appeal in Cause No. 10,773. The motion is overruled.
The questions here presented are the same as those presented in Cause No. 10,773 and our opinion in that cause is here adopted as a disposition of this cause.
*223 The judgment of the trial court is reversed and this cause is remanded with instructions that it be reinstated on the docket for a trial on its merits.
Reversed and remanded with instructions.